 

Co Oo SY DH TW BP WW HO Ke

NO Nb YO NYO HN KH KN PO NO Re ea ea ee ee
eo aT HD Wn SP WY NY K& DOD ODO BAND HD NH BP WD HBO KH OC

 

 

Case 2:19-cr-00243-JCC Document5 Filed 11/26/19 Page 1 of 2

~..«.3 The Honorable John C. Coughenour

 
 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-243 JCC
Plaintiff
y WAIVER OF INDICTMENT
NICHOLAS “NIKKI” ARMSTRONG,
Defendant.

 

 

I, Nicholas “Nikki” Armstrong, having been advised of the nature of the charge
and that it is punishable by imprisonment for a term exceeding one year, and having been
advised of my right to prosecution by Indictment pursuant to Rule 7(a) of the Federal
Rules of Criminal Procedure; having been advised that pursuant to Rule 7(b) of the
Federal Rules of Criminal Procedure I may waive prosecution by Indictment and may be
//

/I
/I
/I
HI

WAIVER OF INDICTMENT UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220

CR19-243 JCC / ARMSTRONG - 1 SEATTLE, WASHINGTON 98101
, (206) 553-7970
 

—

NO bo N i) bo bo bho bo dO — — — — — — — a mm
oO nN HD ON FF WY NY K& OD OO BAND wT BP WO NH KH OC

0 ON DAW Bw Ww

 

Case 2:19-cr-00243-JCC Document5 Filed 11/26/19 Page 2 of 2

prosecuted by Information, do knowingly, and with advice of counsel, waive in open

court my right to be prosecuted by Indictment and do hereby consent to prosecution by

Information.

DATED this 26" day of November 2019.

Approved:

MICHELLE L. PETERSON
United States Magistrate Judge

 

WAIVER OF INDICTMENT
CR19-243 JCC / ARMSTRONG - 2

i let

NICHOLAS “NIKKI” ARMSTRONG

CORE ENDO
Attorney for Defendant

MARIE DALTON
Assistant United States Attorney

UNITED STATES ATTORNEY
_ 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
